       Case 1:18-cv-11413-AT-SDA Document 127 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            11/17/2020
 Anthony B. Nelson,

                                   Plaintiff,
                                                                1:18-cv-11413 (AT) (SDA)
                    -against-
                                                                ORDER
 Diane Argyropoulous et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Having reviewed the filings by Defendants Diane Argyropoulous, Philip Argyropoulous,

Alex Lettas, Chris Orsaris, Spartan Auto Group LLC, Victory Auto Group LLC and Victory Mitsubishi

(collectively, the “Victory Defendants”) in connection with their motion for summary judgment

(see ECF No. 126), the Court finds that the Victory Defendants have not complied with Local Civil

Rule 56.2 of the Local Civil Rules of the United States District Courts for the Southern and Eastern

Districts of New York.

       Local Civil Rule 56.2 requires “[a]ny represented party moving for summary judgment

against a party proceeding pro se” to “serve and file as a separate document, together with the

papers in support of the motion, the following ‘Notice To Pro Se Litigant Who Opposes a Motion

For Summary Judgment’ with the full texts of Fed. R. Civ. P. 56 and Local Civil Rule 56.1 attached.”

Local R. 56.2. Accordingly, it is hereby Ordered that, no later than Friday, November 20, 2020,

the Victory Defendants shall serve Plaintiff with the requisite notice.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff. In addition,

a copy of this Order will be emailed to Plaintiff by Chambers.
     Case 1:18-cv-11413-AT-SDA Document 127 Filed 11/17/20 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              November 17, 2020

                                        ______________________________
                                        STEWART D. AARON
                                        United States Magistrate Judge




                                    2
